PETITION EOR REHEARING.
Counsel makes a vigorous protest by way of a petition for rehearing against the manner in which the court has construed the abstract in this case. But, from a careful reconsideration of the abstract, we are of opinion that counsel’s criticisms are misplaced. The abstract recites that “the statement of the case, as settled and allowed, shows affirmatively that it contains all the evidence which was offered or submitted on the trial of the case.” It then proceeds to set out the entire testimony. This course was consistent only with a purpose to obtain a retrial on the facts. But,’ as the statement of the case as printed did not indicate for what purpose the appeal was taken, we went to the record, and there found, as stated in the opinion, that in his notice of appeal appellant expressly demanded a retrial of certain issues of fact. While this demand, under the statute, was nugatory by reason of its place in the record, yet it served to indicate what was in the appellant’s mind, and for what purpose the appeal was taken, and the purpose so indicated was entirely consistent with the manner in which the statement had been prepared. The court decided the case on the line thus indicated by the statement, and was entirely warranted in so doing. Now, however, counsel urges that he never desired a retrial of any fact issue, but only the review of certain law questions. Since, concededly, the facts are properly found, the errors, if any, must necessarily consist in making some improper or unwarranted deductions from such findings of fact. But we cannot consider these questions because none of the findings of fact are presented in the abstract. True, there is in the abstract an assignment of errors in the following words: “The court erred in sustaining the sales for the taxes for the year 1896, for reasons as-follows: (1) The state levy was void. It was an exercise of legislative authority, and the state board of equalization had no authority to levy the tax. (2) The sales were made before the tax became delinquent, a year prior to the sales for thé year 1895, and they were not made under the direction of the board of county commissioners. (3) The county commissioners did not designate a newspaper for the publication of delinquent tax list; there was no newspaper called the ‘Fargo *618Argus.’ (4) The sales for the tax of 1896 were not authorized by law.” But we do not know that these things are in any manner in the case. We cannot officially look at the testimony, and there are no findings before us. True, in connection with his petition for rehearing, appellant presents a copy of the findings. But the record on appeal cannot now be made for the first time, and such findings must be disregarded. In answer to the contention that no findings of fact could have rendered a sale for the taxes of 1896 legal, it is sufficient to say that the practice .in this respect must be uniform. If we hold that the conclusions are not supported by the facts found, without having the facts before us, in one case, we must do so in every case, when so required. No such practice is possible. While it is always a matter of regret to this court that it must ignore the merits of an appeal, yet that regret is much tempered in this case by the fact, that first develops in this petition for rehearing, that this is entirely a “friendly” case, and that no costs are to be taxed against either party in any event. Petition denied.
(84 N. W. Rep. 552.)